Stephens, J.
1. Where a leak, coming from the outside through a wall into the inside of a house, is caused by water entering through the weather-boarding at a place where the supports of a platform built upon the outside of the house is attached to the weather-boarding, it is a question of fact whether a person when repairing the leak can by the exercise of ordinary care discover a rotten and unsafe condition of the supports under the platform where they join the weather-boarding and rest upon a horizontal plank nailed to the house at the place where the water causing the leak enters through the weather-boarding. Zaban v. Coleman, 27 Ga. App. 376 (3) (108 S. E. 555).
2. In a suit against the landlord where the plaintiff alleges in the petition that while lawfully occupying the premises he was injured as a result of the falling in of the platform with him, due to the rotten and unsafe condition of the supports under the platform where they join with the weather-boarding, the petition, under the above ruling, alleges a negligent failure of the defendant, with notice of the condition of the inside of the house due to the leak, to discover the alleged dangerous and unsafe condition of the platform, and otherwise alleges a cause of action. The court did not err in overruling the general demurrer to the petition.

Judgment affirmed.


Jenlcms, P. J., and Bell, J., concur.